Citation Nr: 1546277	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  11-26 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date for an initial 30 percent evaluation for PTSD prior to April 21, 2009.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned a 30 percent evaluation effective April 21, 2009.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a September 2015 videoconference hearing.  A transcript of this hearing is of record.

At the September 2015 Board hearing, the Veteran testified that he no longer wanted to assert his claim for a higher initial evaluation for PTSD.  Rather, the Veteran said that he wanted an earlier effective date for his current 30 percent evaluation prior to April 21, 2009.  The Veteran also testified that he had been repeatedly filing his claim for service connection for PTSD since 1985.  He indicated that the prior rating decisions denying his claims for service connection were incorrect.  The VLJ explained that the Veteran needed to file a clear and unmistakable error (CUE) motion to address the prior final rating decisions denying service connection.  Furthermore, as a CUE motion had not yet been filed or adjudicated by the RO, the VLJ explained that it was not an issue the Board could independently address.  See Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (en banc) (the Board and thus the Court lack jurisdiction to address a CUE motion in the first instance).  However, in this case, as the Veteran has properly disagreed with his initial evaluation within one year of the November 2010 rating decision granting service connection and assigning his initial disability rating for PTSD, the Board can properly address whether the correct effective date for his initial 30 percent evaluation.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (once there is a relevant final decision on an issue, there cannot be a freestanding claim for an earlier effective date).  As such, the issues on appeal have been recharacterized as reflected on the title page.  

The Board also notes that, in a November 2010 statement, the Veteran stated that he had worked sporadically and had difficulty maintaining employment due to his PTSD.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a total disability evaluation based on individual unemployability (TDIU) is part of an increased rating claim when such issue is raised by the record. See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  When the issue of a TDIU is raised by the record and is part and parcel of the increased rating claim, it is properly before the Board.  Id.  However, in this case and as discussed further below, the Veteran no longer wishes to assert his increased initial rating claim for PTSD.  Therefore, the Board does not have jurisdiction over the TDIU claim and the appropriate remedy is to refer the claim to the Agency of Original Jurisdiction (AOJ) for adjudication.  

Evidence has been added to the claims file since the most recent certification of the appeal to the Board but it is not pertinent to the earlier effective date issue on appeal.  See 38 C.F.R. § 20.1304(c).

The issue of whether there was clear and unmistakable error in previous rating decisions (May 1985, March 1997, and/or February 2005) that denied service connection for PTSD has been raised by the record at a September 2015 Board hearing, but it has not been adjudicated by the AOJ.  In addition, the issue of entitlement to a TDIU has been raised by the record in a November 2010 statement, but it has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1.  The Veteran withdrew his appeal of the claim of entitlement to an initial evaluation in excess of 30 percent for PTSD at the September 2015 Board hearing.  

2.  In May 1985, the RO denied the Veteran's claim for service connection for PTSD; the Veteran did not appeal the decision and it is final.

3.  In March 1997, the RO denied the Veteran's petition to reopen the claim for service connection for PTSD; the Veteran did not appeal the decision and it is final.

4.  In February 2005, the RO denied the Veteran's petition to reopen the claim for service connection for PTSD; the Veteran did not appeal the decision and it is final.  

5.  On April 21, 2009, the RO received the Veteran's petition to reopen the claim for service connection for PTSD.

6.  The Veteran did not submit a petition to reopen the claim, informal or formal, for service connection for PTSD between February 2005 and April 21, 2009.  

7.  In November 2010, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective April 21, 2009, the date on which the petition to reopen the claim for PTSD was received.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to an initial evaluation in excess of 30 percent for PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.   The rating decisions in May 1985, March 1997, and February 2005 are final. 38 U.S.C.A. § 7105(c) (West (2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.1103 (2015).  

3.  The criteria for an initial 30 percent evaluation for PTSD prior to April 21, 2009 have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claim for an earlier effective date, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent a VA examination in October 2010.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II.  Dismissal

At a September 2015 Board hearing, the Veteran withdrew his appeal for the claim of entitlement to an initial evaluation in excess of 30 percent for PTSD.

Under 38 C.F.R. § 20.204(b) , appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the Board hearing has been reduced to writing via a transcript which includes the Veteran's name, claim number, and a statement that this claim was withdrawn.  When the Board received the Veteran's withdrawal at the hearing, it had not yet issued a decision on this claim.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to this claim have been met.  Id. 

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal with regard to these claims is appropriate.  See 38 U.S.C.A. § 7105(d) (2015).

Accordingly, further action by the Board on the higher initial evaluation claim for PTSD is not appropriate and the Veteran's appeal of this issue should be dismissed.  Id.  

III.  Earlier Effective Date

As previously discussed above, the Veteran does not currently express dissatisfaction with his initial 30 percent evaluation for PTSD.  Instead, at his September 2015 Board hearing, he expressly stated that he sought an earlier effective date prior to April 21, 2009 for his initial 30 percent evaluation for PTSD.  The Veteran contends that he feels he has had PTSD since service, and that he has filed repeated claims for PTSD over the years, therefore, an earlier effective date should be assigned.

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation based on new and material evidence under 38 C.F.R. § 3.156 (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  Similarly, the effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  

A finally adjudicated claim is an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction and the action having become final by the expiration of 1 year after the date of notice of the disallowance, or by denial on appellate review, whichever is the earlier.  38 C.F.R. § 3.160(d).  A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2015).

In May 1985, the RO denied the Veteran's claim for service connection for PTSD, because there was no objective evidence of a stressor and no diagnosis for PTSD.  The Veteran did not appeal the decision and it is final.  38 U.S.C.A. § 7105 (West (2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.1103 (2015).  In March 1997, the RO denied the Veteran's petition to reopen the claim for service connection for PTSD, because there was no new and material evidence presented to show a diagnosis for PTSD.  The Veteran did not appeal the decision and it is final.  Id. In February 2005, the RO denied the Veteran's petition to reopen the claim for service connection for PTSD, because the new evidence presented was not sufficient to verify his claimed stressor.  The Veteran did not appeal the decision and it is final.  Id.

On April 21, 2009, the RO received the Veteran's petition to reopen the claim for service connection for PTSD.  Along with the Veteran's petition to reopen, he submitted new evidence, including a VA 21-0781 Statement in Support of Claim for PTSD.  Pursuant to its duty to assist, VA obtained his VA treatment records showing treatment for psychiatric symptoms in September 2009 and a rule out PTSD diagnosis.  In addition, the Veteran was afforded a VA examination in October 2010 and a VA psychiatrist diagnosed the Veteran with PTSD related to his fear of death due to frequent mortar attacks.  Based on this new and material evidence, the RO reopened and granted the Veteran's claim for service connection for PTSD in the November 2010 rating decision.  See 38 C.F.R.§ 3.156(a) (2015).   The new evidence did not involve new service department records under 38 C.F.R. § 3.156(c), so reconsideration of the claim under this provision, which could provide an even earlier effective date, is not for application here.

Rather, in this case the existing service department records were relevant and part of the basis for the grant of service connection as a result of a change in the regulations concerning claims for PTSD.  The Board nervertheless has considered whether the Veteran may be entitled to an earlier effective date due to the amendment of 38 C.F.R. § 3.304(f) regarding stressors related to "hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  In this regard, if a claim is reviewed within one year from the effective date of a liberalizing law or VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p).  Here, however, the provisions of 38 C.F.R. § 3.114(a) do not work to provide the Veteran with an effective date earlier than April 21, 2009.  VA amended its adjudication regulation at 38 C.F.R. § 3.304(f) governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where such stressors are related to "hostile military or terrorist activity," effective July 13, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (corrected by 75 Fed. Reg. 14092 (July 15, 2010)) (codified at 38 C.F.R. § 3.304(f)(3) ).  Thus, the earliest effective date that can be granted pursuant to 38 C.F.R. § 3.114(a) in light of the 2010 liberalization of 38 C.F.R. § 3.304(f) is July 13, 2010, after the effective date currently assigned.

Otherwise, there was no informal or formal communication received after the February 2005 final denial that could be construed as a petition to reopen his claim for service connection for PTSD prior to April 21, 2009.  Thus, when the RO granted the Veteran's April 21, 2009 petition to reopen the claim, granted service connection, and assigned an initial 30 percent evaluation for PTSD, the date of receipt of that petition was the earliest possible effective date.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2), (r).  

The Board understands that the Veteran feels he should have an earlier effective date because he asserts he has had PTSD since service; and that even though earlier claims were denied, the fact that he is now service-connected shows he was right all along.  However, as discussed above, the effective date rules are clear and, under the circumstances of this case as developed, do not permit the assignment of a date earlier than April 21, 2009.  

Therefore, as the effective date of the initial 30 percent evaluation for PTSD is the earliest possible date, the claim for an earlier effective date must be denied.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD is dismissed.  

Entitlement to an effective date for an initial 30 percent evaluation for PTSD prior to April 21, 2009 is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


